Citation Nr: 0500168	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-08 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a claimed hearing 
loss of the left ear.  

2.  Entitlement to an increased evaluation for the service-
connected hearing loss disability.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected gout of the left foot.  



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran had verified active service from July 1965 to 
July 1967 and July 1981 to July 2000 with additional active 
service of more than 6 months.  He also served in the Reserve 
for 10 years, 7 months and 16 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 RO rating decision.  

The RO determined that, in a June 2004 statement, the veteran 
expressed his desire to withdraw the claim for an increased 
rating for the service-connected hearing disability.  Given 
its review of this statement, the Board declines to accept 
this petition.  

The Board also finds that the issue of service connection for 
a hearing loss of the left ear to be inextricably intertwined 
with this claim for increase.  Hence, the Board finds the 
issues for consideration to be as stated on the preceding 
page.  

The issue of an increased evaluation for the service-
connected hearing disability is addressed in the REMAND 
portion of this document and is being to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

VA will notify the veteran if further action is required on 
his part.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters of service for a left hearing loss 
and an increased rating for the service-connected gout of the 
left foot have been obtained by the RO.  

2.  The veteran currently is shown to have left ear hearing 
disability that is likely due to exposure to noise in 
service.  

3.  The service-connected gout of the left foot is shown to 
be manifested by limitation of motion, swelling and pain.  



CONCLUSIONS OF LAW

1.  The veteran's left ear hearing disability is due to 
disease or injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2004).  

2.  The criteria for the assignment of an initial rating of 
10 percent for service-connected gout of the left foot have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code (DC) 5017-5002 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 title 38 of the United States Code 
and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA §3(a), 114 Stat. 2096, 2096-97 (codified in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran, relative to his claims, has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records on file are 
sufficient to favorably resolve these matters.  


Service connection for hearing loss of the left ear

The veteran reposts having had noise exposure in service due 
to working on aircraft carriers as a helicopter repairman and 
for a number of years in a heavy equipment combat engineering 
battalion.  

In August 2002, the veteran was afforded a VA audiology 
examination, in which pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
35
30
40
LEFT
5
15
10
25
35

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 92 in the left ear.  The 
examiner diagnosed the veteran with mild to moderate 
sensorineural hearing loss in the right ear, and very mild 
high frequency sensorineural hearing loss in the left ear.  

Service connection may be established for disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Board finds that the recent VA hearing testing shows that 
the veteran meets the criteria for service connection of a 
hearing disability of the left ear with a 92 percent Maryland 
CNC Test discrimination score.  

It is further noted that the veteran received service 
connection for hearing loss of the right ear, on the basis of 
noise exposure in service.  

It is shown that the veteran has a left ear hearing 
disability for VA purposes that is likely due to noise 
exposure experienced in connection with working around an 
aircraft carrier jet, and in a heavy equipment combat 
engineering battalion.  

Clearly, from the record, the veteran did claim having 
hearing problems due to aircraft carrier jets, and heavy 
equipment noise exposure in service.  

Hence, service connection for a hearing disability of the 
left ear is warranted.  


Initial compensable evaluation for service-connected gout of 
the left foot

The veteran seeks an initial compensable rating for service-
connected gout of the left foot.  He essentially contends 
that his disability is more sever than contemplated by the 
noncompensable rating currently assigned under 38 C.F.R. 
§ 4.71a, DC 5017-5002 (2004).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected gout of the left 
foot as prescribed by the Court in Fenderson, supra.  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  

Under DC 5017, gout is rated under the criteria for 
rheumatoid arthritis, DC 5002.  See 38 C.F.R. § 4.71a.  
Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5002.  

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 
38 C.F.R. § 4.71a, DC 5002.  

Of record is a May 2004 VA examination, which indicates the 
veteran complained of recurrent pain, redness and swelling in 
his feet.  He specifically alleged pain and swelling in his 
great toe joints.  

The examiner noted that the first metatarsalphalangeal joint 
had normal range of pain free motion, with 90 degrees 
dorsiflexion of the left hallux.  A radiology report 
associated with the examination was negative for evidence of 
gouty arthritis.  

However, the examiner assessed the veteran with recurrent 
attacks of acute gouty arthritis in both feet.  Additionally, 
he was diagnosed with hyperuricemia with history of gout, 
which the examiner noted was a condition that could lead to 
gouty arthritis over time.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The Board finds that a rating of 20 percent under the 
existing rating code is not warranted because the veteran's 
record does not show one or two exacerbations a year in a 
well-established diagnosis.  Nor does the record show that 
the veteran's symptoms were productive of definite impairment 
of health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 
38 C.F.R. § 4.40 (including pain on use or during flare-ups) 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In this case, chronic pain was reported, but no pain on 
motion, weakness, edema, or tenderness was demonstrated 
during the May 2004 VA examination, and there was no clinical 
evidence of functional loss due to pain, or due to pain on 
motion, weakness, fatigability, or incoordination.  

In light of the foregoing, the Board concludes that the 
veteran's disability picture more nearly approximates the 
criteria for the assignment of a 10 percent disability rating 
under DC 5017-5002, with consideration of the DeLuca factors 
discussed hereinabove.  



ORDER

Service connection for hearing disability of the left ear is 
granted.  

An increased rating of 10 percent for service-connected gout 
of the left foot is granted, subject to the regulation 
controlling disbursement of VA monetary benefits.  




REMAND

The veteran seeks an increased evaluation for service-
connected hearing loss disability.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  

Given the grant of service connection for his left ear 
hearing loss, the Board finds that additional evidentiary 
development is necessary before the veteran's claim can be 
adjudicated, and remands the case for further development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
any additional records referable to 
recent treatment received for his 
bilateral hearing loss.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination for the purpose of 
determining the current severity of the 
now service-connected bilateral hearing 
loss disability.  All tests and studies 
deemed necessary by the examiner should 
be performed, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  All symptomatology due 
to the service-connected disability 
should be described.  The rationale for 
all opinions expressed should be 
provided.  

3.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


